                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 SOUTHERN DIVISION
                                  No. 7:18-CV-194-BO

AMANDA M. POORE,                               )
                                               )
       Plaintiff,                              )
                                               )
v.                                             )                     ORDER
                                               )
RAY EV ANS, III, et al.,                       )
                                               )
       Defendants.                             )


       This cause comes before the Court on the memorandum and recommendation by United

States Magistrate Judge Robert T. Numbers, II. [DE 4]. For the following reasons, the Court adopts

the M&R and DISMISSES plaintiffs complaint.

                                          BACKGROUND

       Plaintiff brings claims in connection with her purchase of a house in Onslow County, North

Carolina, alleging that defendants failed to disclose major defects in the property and then

threatened her. Plaintiff applied to proceed in forma pauperis under 28 U.S.C. § 1915. In

November 2018,        Magistrate Judge Numbers           entered the instant memorandum and

recommendation (M&R), recommending that plaintiffs application to proceed in forma pauperis

be granted but that her complaint dismissed for lack of subject-matter jurisdiction. While plaintiff

has not filed any objections to the M&R, she has since filed an amended complaint and written a

letter to the Court purporting to correct the defects.

                                           DISCUSSION

       A district court is required to review de novo those portions of an M&R to which a party

timely files specific objections or where there is plain error. 28 U.S.C. § 636(b)(l); Thomas v. Arn,
474 U.S. 140, 149-50 (1985). "[I]n the absence of a timely filed objection, a district court need

not conduct de novo review, but instead must only satisfy itself that there is no clear error on the

face of the record in order to accept the recommendation." Diamond v. Colonial Life & Acc. Ins.

Co., 416 F:3d 310, 315 (4th Cir. 2005) (internal quotation and citation omitted).

       Despite plaintiffs awareness of her obligation to file written objections to the M&R,

plaintiff instead filed an amended complaint purporting to correct the jurisdictional defects

identified in the M&R. In particular, plaintiff asserts that this Court has subject-matter

jurisdiction because the relevant events took place while she was a resident of Florida. Plaintiff

raises only state-law claims related to the non-disclosure of material defects in the Onslow

County house she purchased, so no federal-question jurisdiction exists. Further, plaintiff provides

in both her original complaint and her amended complaint that each of the defendants are

residents of North Carolina, as is she. Even construing plaintiffs letter and amended complaint

as a timely filed specific objection, the Court's de nova review affirms the magistrate judge's

findings. It does not matter that plaintiff signed the closing documents on the Onslow County

house when she was still residing in Florida; for the purposes of diversity jurisdiction, the

citizenship of the parties is measured at the time the action is filed. See, e.g., Grupo Dataflux v.

Atlas Global Grp., L.P., 541 U.S. 567, 570-71 (2004). At the time the action was filed, and at the

present moment, plaintiff is a citizen of North Carolina. Even after plaintiff amended her

complaint, she stated no claims arising under federal law and did not establish complete diversity

of citizenship between the parties. The Court lacks subject-matter jurisdiction over her action.

       Having carefully considered the M&R and record, the Court is satisfied that there is no

plain error and the magistrate judge correctly determined that subject-matter jurisdiction does not

exist, and therefore accepts the magistrate judge's recommendation that the matter be dismissed.
                                                   )




                                                  2
                                    CONCLUSION

      For the above reasons, the memorandum and recommendation of Magistrate Judge

Numbers [OE 4] is ADOPTED. Plaintiffs application to proceed informa pauperis is GRANTED

but her complaint is DISMISSED.



SO ORDERED, this /)day of December, 2018.




                                        ~~
                                        CHIEF UNITED STATES DISTCTJUDGE




                                           3
